UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted December 7, 2006*
                            Decided December 8, 2006

                                       Before

                   Hon. THOMAS E. FAIRCHILD, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge

No. 06-1096

ALLISAH M. LOVE,                              Appeal from the United States
         Plaintiff-Appellant,                 District Court for the Northern
                                              District of Illinois, Eastern Division
              v.

ILLINOIS BELL and INTERNATIONAL               No. 03-C-4615
BROTHERHOOD OF ELECTRICAL
WORKERS, LOCAL 21                             Matthew F. Kennelly,
          Defendants-Appellees.               Judge.

                                     ORDER

      Allisah Love appeals the district court’s decision to enforce a settlement
agreement that resolved her suit, arguing that it was invalid because it was not in
writing and because a material term was left unresolved. We affirm.

      After being laid off in December 2002, Love filed pro se a suit against her
former employer, Illinois Bell, under 29 U.S.C. § 185 for breach of a collective
bargaining agreement, and against her union, the International Brotherhood of


      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-1096                                                                       Page 2
Electrical Workers (IBEW), for breach of its duty of fair representation. Love’s
court-appointed counsel and defense counsel participated in three settlement
conferences with the district court judge. During the negotiations, the judge
relayed proposals back and forth between the parties. At one point, Love told the
judge that she wanted the defendants to pay any settlement money directly to her
college, the Illinois Institute of Technology (IIT), to defray her tuition expenses.
The judge did not relay this request to the defendants’ counsel.

        Nonetheless, on September 7th, at a settlement conference attended by Love
and her counsel, the parties reached an oral agreement. The judge announced to
the parties, “We have settled the case.” He then described the terms to the parties:
the defendants would pay Love $7500, and Love would dismiss the suit, sign a
general release, keep the settlement terms confidential, and she would not reapply
for a job with Illinois Bell. None of the parties objected to the terms, conditioned
the settlement upon a written agreement, or required that payment be made to IIT.

       The defendants reduced the oral agreement to writing, but Love refused to
sign it because she wanted the $7500 paid to IIT. At a telephone conference a few
days later, plaintiff’s counsel reported that Love wished to withdraw from the
settlement agreement entirely.

       The defendants then moved to enforce the oral agreement, and the district
court granted the motion. Love appeals, arguing that the agreement should not be
enforced because Love did not consider it final until it was in writing and signed by
all parties. She also argues that there was never a meeting of the minds because
the oral agreement did not contain the “material term” that payment would be
made to IIT.

       We review for abuse of discretion the enforcement of the settlement
agreement. Sims-Madison v. Inland Paperboard and Packaging, Inc., 379 F.3d 445,
448 (7th Cir. 2004). Illinois state law provides the rules of decision in this case, see
Lynch, Inc. v. SamataMason Inc., 279 F.3d 487, 490 (7th Cir. 2002), and under that
law oral agreements are enforceable. See id.; Kim v. Alvey, Inc., 749 N.E.2d 368,
378 (Ill. App. Ct. 2001). As with any contract, there must be offer, acceptance, and
a meeting of the minds. Kim, 749 N.E.2d at 378.

       Although Love concedes that she orally agreed to settle on September 7th,
she argues that the agreement is invalid because she believed she was not bound to
it until it was in writing and signed. But an oral agreement to settle is
enforceable—even if the parties expect to later reduce it to writing—unless a party
conditions its acceptance on the execution of a written agreement. See Lampe v.
O'Toole, 685 N.E.2d 423, 425 (Ill. Ct. App. 1997). Love did not insist on that sort of
condition.
No. 06-1096                                                                     Page 3
       Love next argues that there was no meeting of the minds because the
agreement did not specify that payment would be made to IIT. We look to the
parties’ objective conduct—and not their subjective beliefs—to determine whether
there was a meeting of the minds. See, e.g., Paxton-Buckley-Loda Educ. Ass'n,
IEA-NEA v. Illinois Educational Labor Relations Bd., 710 N.E.2d 538, 544 (Ill. Ct.
App. 1999). The district court reported—and Love does not dispute—that at the
close of the settlement conference, the district court reviewed the terms of the
agreement with all parties. Payment to IIT was never mentioned, and Love did not
object to the absence of this term, though she could have easily done so if she
considered it material. Love’s objective conduct indicated her acquiescence to the
agreement that the district court described. Even now, Love does not explain how
that payment term could be “material” to her. She does not tell us how she would
benefit if payment were made to IIT rather than to her directly, or why she will be
harmed if the settlement is enforced as is. We are unable to supply any such
reason, thus we conclude that the term is not material.

       Love cites only one case in her brief, Higbee v. Sentry Ins. Co., 253 F.3d 994
(7th Cir. 2001). In Higbee, we overturned enforcement of a settlement agreement
because whether the plaintiff assented to the agreement was questionable and
because several material terms were left open. Id. at 997, 999. Here, as we have
noted, the single disputed term was not material and Love concedes that she
assented to the agreement. We also noted in Higbee that “a lack of agreement on
minor, immaterial terms, and a party's subjective and unarticulated belief that she
would not be bound by an oral agreement, do not preclude a finding that a contract
has been formed.” Id. at 997. Such is the situation before us, and we therefore
AFFIRM the district court’s order enforcing the settlement, which includes the
payment of $7500 to Love.